[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON. MOTION TO MODIFY DATED APRIL 16, 1992 AND MOTION FOR CONTEMPT DATED MARCH 27, 1992
This came to the court and both parties testified. CT Page 3996 The husband filed his financial affidavit at the time of the hearing but the wife did not but testified concerning its contents. Thereafter she mailed to the court, on April 25, the properly executed financial affidavit along with a cover letter, a copy of which is attached to this decision.
In substance the husband asked to modify the alimony since he is no longer able to work as a carpenter and makes only $925.00 per month from Social Security. He explained during the proceedings his physical problems including the fact that he is 67 years old, suffers from congestive heart failure and lung disease along with other ailments.
The ex wife moved for contempt since, she alleged, he failed to pay since June of 1987 alimony in the amount of $650.00 per month. In addition, the husband never assigned his interests in the insurance policies.
At the hearing, the husband signed the papers necessary to transfer to the wife the insurance policies. There was substantial cash value to these policies. There was testimony that the amount of the arrearage was $20,150.00. After the hearing, the wife enclosed a letter wherein she changed her claim. This court has treated her April 25, 1992 letter as a claim for relief.
The court has considered all of the relevant statutory criteria including but not limited to Connecticut General Statutes 46b-86 and 46b-87.
Since the husband has complied with the previous court orders and turned over his insurance policies, the court will take no further action concerning that issue. The wife's amended claims for relief ask for relief short of ordering the husband to pay $20,150.00, which was the amount she testified was due as an arrearage. The husband admitted he had not made the payments but claimed he was not doing it intentionally but because he was unable.
Having considered the above, the court makes the following orders: CT Page 3997
1. The husband is to continue to pay the wife $1.00 per year alimony. This will allow her to have an opportunity to seek modification in the event that she is unable to earn as is presently set forth. The alimony of $1.00 per year shall terminate July 1, 1997.
   Accordingly, the motion to modify is granted to that extent.
2. The motion for contempt was granted and orders were entered requiring the insurance policy to be turned over to the wife.
The court mentions in passing that the ex wife showed great compassion in amending her request for relief after she saw her ex husband, his physical condition and his financial circumstances.
Orders may enter accordingly.
EDWARD R. KARAZIN, JR., JUDGE
[EDITORS' NOTE:  THE LETTER IS ELECTRONICALLY NON-TRANSFERRABLE.]